Exhibit 10.7

 

AMENDMENT TO SHARED SERVICES AGREEMENT

 

This Amendment dated as of January 1, 2016 (“Amendment Effective Date”) by and
between Nexstar Broadcasting, Inc. (“Nexstar”) and Mission Broadcasting, Inc.
(“Mission”) is made to that certain Shared Services Agreement dated as of May 1,
1999 by and between Mission Broadcasting of Amarillo, Inc. and Quorum
Broadcasting of Amarillo, LLC, as amended by those certain amendments dated
December 30, 2003 and December 30, 2005, and as extended by letter agreement on
May13, 2009 (collectively, the “Agreement”).

 

WHEREAS, Mission is the licensee of television broadcast stations KCIT,
Amarillo, Texas and KCPN-LP, Amarillo, Texas;

 

WHEREAS, Nexstar, as successor to Quorum Broadcasting of Amarillo, LLC, is the
licensee of television broadcasting station KAMR-TV, Amarillo, Texas;

 

WHEREAS, Mission and Nexstar have entered into the Agreement for their mutual
benefit;

 

NOW THEREFORE, for and in consideration of the foregoing, Nexstar and Mission
hereby amend the Agreement as follows:

 

1. Paragraph 4(g) of the Agreement is deleted in its entirety and the following
is substituted in its place: “4(g) Services Fee. In consideration for the
services to be provided to the Stations by Nexstar personnel as described in
Sections 4(a) through 4(f), Mission will pay Nexstar the fee (“Services Fee”)
described in Section 4(g).

 

(i)Base Amount. Subject to the remaining provisions of this Section 4(g), the
base amount of the Services Fee will be $83,333.33 per month.

 

(ii) Payment Terms. The Services Fee will be payable monthly, in arrears, from
and after the month during which this Agreement is executed, and will be
prorated on a daily basis for the first and last months during which the sharing
arrangements described in Sections 4(a) through 4(f) are in effect.”

 

2.These revised payment terms are effective as of the Amendment Effective Date.

 

3. As so amended, all sections and provisions of the Agreement are hereby
ratified in full.

 

IN WITNESS WHEREOF, the parties have executed this amendment as of the Amendment
Effective Date above.

 

NEXSTAR BROADCASTING, INC.

 

 

MISSION BROADCASTING, INC.

By: /s/ Thomas E. Carter

 

By: /s/ Dennis Thatcher

 

Name: Thomas E. Carter

 

 

Name: Dennis Thatcher

 

Title: EVP & Chief Financial Officer

 

 

Title: President

 